Cassoday, J.
If the judgment was in fact paid in 1817, as alleged, the plaintiff had a perfect remedy by motion in the circuit court for Eau Claire county. The statutes contemplate record entries of all payments, satisfactions, assignments, restorations of liens, etc., in the court where the judgment was rendered. Secs. 2902-2904, 2906-2908, 2910-2913, R. S. One circuit court in this state„will not restrain the enforcement of a judgment, whether fo,r legal or equitable relief, rendered in another circuit court. Orient Ins. Co. v. Sloan, 70 Wis. 611. This is on the theory that each court must be allowed to control its own process. Endter v. Lennon, 46 Wis. 299. In fact, one circuit court has no-jurisdiction to open, review, set aside, or reverse the judgment of another circuit. Coon v. Seymour, 71 Wis. 340; Fenske v. Kluender, 61 Wis. 602; Parish v. Marvin, 15 Wis. 247.
By the Court.— The order of the circuit court is reversed, and the cause is remanded with directions to sustain the demurrer.